DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
Continued Examination
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114. Applicant's submission filed on 18 November 2020 has been entered.
Art Rejections
Obviousness
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1–6, 8 and 11 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of US Patent Application Publication 2016/0112804 (published 21 April 2016) (“Xiao”); US Patent Application Publication 2019/0158960 (effectively filed 28 December 2016) (“Zhang”); US Patent 6,691,368 (patented 17 February 2004) (“Zimmer”); US Patent Application Publication 2004/0218779 (published 4 November 2004) (“Fukuyama”) and US Patent Application Publication 2017/0223463 (published 03 August 2017) (“Salvatti”).
Claims 9 and 10 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Xiao, Zhang, Zimmer, Salvatti and US Patent Application Publication 2014/0056445 (published 27 February 2014) (“Li”).
Claim 1 is drawn to “a speaker.” The claimed speaker would have been obvious to one of ordinary skill in the art in view of the combined teachings of Xiao, Zhang and Zimmer. The following table illustrates the correspondence between the claimed speaker and the Xiao reference.
Claim 1
The Xiao Reference
“1. A speaker, comprising:
Xiao describes an electro-acoustic transducer, or speaker, 100. Xiao at ¶¶ 2, 3, 15, FIG.1.
“a frame;
Xiao’s speaker includes a frame 3. Xiao at ¶ 15, FIG.1.
“a vibration system accommodated in the frame,
Xiao’s speaker includes a vibration unit 1 including diaphragm 11 and voice coil 12. Xiao at ¶¶ 15, 16, FIGs.2, 3.
“a magnetic circuit system accommodated in the frame,
Xiao’s speaker includes magnetic assembly 2, including base plate 21, main magnet 221, auxiliary magnets 

Xiao’s speaker 100 includes cover 4 to cover frame 3. Xiao at ¶ 15, FIGs.1, 2, 7.
“wherein, the upper cover comprises a cover body and a metal sheet embedded into the cover body;
Cover 4 includes a body and a sheet portion embedded in the body. Id. The Xiao reference does not characterizes the sheet portion as a metal sheet.
“the metal sheet comprises a base portion located at a center thereof and a bending portion extending from a periphery of the base portion toward the frame; and
Xiao’s sheet portion comprises a base portion in its center that extends across the gap in the cover’s body portion. Id. Xiao’s sheet portion also includes a peripheral bending portion that bends down and embeds into body portion of cover 4 and towards frame 3. Id.
“the bending portion comprises a first segment and a second segment connected between the first segment and the base portion;
“an orthographic projection of the first segment projected toward the base portion falls within a range of the base portion;
Xiao’s cover includes a sheet portion, which is the flat portion spanning the opening in the cover’s body portion. Id. The sheet portion also bends down along its periphery to embed in the body portion. Id.
The sheet portion’s bent portion does not include a first and second segment where the first segment includes an orthographic projection that projects toward the base portion and falls within a range of the base portion. Rather, Xiao’s bent portion projects down at an angle into the body portion without projecting back towards the range covered by the sheet’s base portion. Id.
“wherein the magnetic circuity system comprises a yoke, a main magnet attached to the yoke, an auxiliary magnet positioned at both 
Id. Yoke base plate 21 includes leaking holes corresponding to the magnet gap. Id.
Xiao does not describe covering the opening with a damping sheet. The prior art describes and suggests adding damping nets over speaker openings to control resonance frequencies. See Fukuyama at ¶¶ 3, 34, 35, 36, FIG.1(a). Accordingly, it would have been obvious for one of ordinary skill in the art to similarly add a damping net/cloth to control resonance in Xiao’s speaker.

“the voice coil includes a first part received in the magnet gap and a second part connecting the first part with the diaphragm;
The Xiao reference describes a diaphragm 11 sandwiched at its edge between cover 4 and frame 3. Xiao at ¶ 17, FIGs.2, 7. Xiao also describes a voice coil 12 having a second part connected to the underside of diaphragm 11 and having a first part suspended in the magnetic gap 223. Id. at ¶¶ 16, 18, FIG.7.
“the first part has a width larger than a width of the second part in a direction perpendicular to a vibration direction of the vibration system,
The first part of Xiao’s voice coil 12 located in magnetic gap 223 is not wider than the second part that connects to diaphragm 11. See id. at FIG.7.
“wherein the magnetic circuit system comprises a magnet conductive plate attached to the main magnet, and an upper plate positioned above the auxiliary magnet,
Id. at ¶¶ 18–24, FIGs.2, 4.
the magnet conductive plate comprises a first surface away from the main magnet, with an annular step recessed from an edge of the first surface towards the main magnet along the vibration direction of the vibration system.”
Applicant has amended the Specification and drawings, adding the labels 231 and 231a, indicating the location of the claimed first surface and annular step. The Specification does not indicate any particular purpose for this annular step. It appears to be a simple design choice. Accordingly, it would have been obvious to similarly configure Xiao’s second pole plate 231, which corresponds to the claimed magnet conductive plate, to include a similar step. See Xiao at FIG.8.

Table 1
The table above shows that Xiao describes a transducer 100 that is very similar to the claimed speaker. The two devices differ in that Xiao’s sheet portion does not include a first and second segment where the first segment includes an orthographic projection that projects toward the base portion and falls within a range of the base portion. Xiao does not describe covering the opening with a damping sheet. Xiao’s voice coil 12 is not wider in the first part suspended within magnetic gap 223 compared to the second part that connects voice coil 12 to diaphragm 11. And Xiao’s second pole plate 231, which corresponds to the claimed magnet conductive plate, does not comprise a first surface away from main magnet 221 with an annular step 
First, Zhang describes a speaker like the one described by Xiao. Zhang describes the speaker’s cover as a combination of a plastic body part 111 and a metal insert 112. Zhang at ¶ 54, FIG.1. Zhang describes the importance of improving the bonding strength between the plastic cover and its metal insert and describes doing so through the formation of nanopores in metal insert 112. Id. at ¶¶ 2–7, 54. In addition to the techniques taught by Zhang, the Zimmer reference teaches including positive-engagement elements, perforations or eyelets 42. Zimmer at col. 3 ll. 30–38, col. 4 ll. 58–67, FIG.2. For example, the metal sheet is bent twice at 90° to form a U-shaped edge that is bonded with the plastic body. Id. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of the invention to construct Xiao’s frame 4 as a plastic body part 111 and a metal insert 112. It would have been obvious to improve the bonding strength between the plastic body part and the metal insert by forming nanopores in the metal insert and by bending the metal insert to include U-shaped eyelets. As described by Zimmer, the eyelets would include a first and second segment, where the second segment connects the top portion of the metal sheet to the first segment and where the first segment orthographically projects away from the 
Second, Xiao does not describe covering the opening with a damping sheet. The prior art, however, describes and suggests adding damping nets over speaker openings to control resonance frequencies. See Fukuyama at ¶¶ 3, 34, 35, 36, FIG.1(a). Accordingly, it would have been obvious for one of ordinary skill in the art to similarly add a damping net/cloth to control resonance in Xiao’s speaker.
Third, the Salvatti reference teaches and suggests forming a voice coil so that it is wider in its magnetic gap relative to the part that connects the voice coil to the diaphragm. Salvatti at ¶ 44, FIG.7B. According to Salvatti, configuring a voice coil in this way would reduce the weight outside the magnetic gap, reducing a parasitic mass penalty. See id. at ¶¶ 6, 24. Accordingly, it would have been obvious to configure Xiao’s voice coil 12 so that its first part in magnetic gap 223 is wider than its second part that connects to diaphragm 11. 
Fourth, Applicant has amended the Specification and drawings, adding the labels 231 and 231a, indicating the location of the claimed first surface and annular step. The Specification, as originally filed, does not indicate any particular purpose for this annular step.1 It appears to be a simple design See Xiao at FIG.8. For the foregoing reasons, the combination of the Xiao, Zhang, Zimmer, Fukuyama and Salvatti references makes obvious all limitations of the claim.
Claim 2 depends on claim 1 and further requires the following:
“wherein the first segment is substantially parallel to the base portion.”
The obviousness rejection of claim 1 shows that it would have been obvious to construct Xiao’s cover 4 to include a metal insert in a plastic body. The obviousness rejection also shows that it would have been obvious to construct the metal insert with U-shaped eyelets that include a first segment that orthographically projects away from a second segment and that is parallel to a base portion (e.g., a top, flat portion) of the cover’s metal insert. For the foregoing reasons, the combination of the Xiao, Zhang, Zimmer, Fukuyama and Salvatti references makes obvious all limitations of the claim.
Claim 3 depends on claim 1 and further requires the following:
 “wherein a through hole is defined in a center of the cover body and the metal sheet covers on the through hole.”
Xiao’s cover 4 includes a through hole in the peripheral plastic body part. Xiao at FIG.7. The hole is covered by the metal sheet. Id. For the foregoing reasons, the combination of the Xiao, Zhang, Zimmer, Fukuyama and Salvatti references makes obvious all limitations of the claim.
Claim 4 depends on claim 2 and further requires the following:

Xiao’s cover 4 includes a through hole in the peripheral plastic body part. Xiao at FIG.7. The hole is covered by the metal sheet. Id. For the foregoing reasons, the combination of the Xiao, Zhang, Zimmer, Fukuyama and Salvatti references makes obvious all limitations of the claim.
Claim 5 depends on claim 1 and further requires the following:
 “wherein the upper cover further comprises a first damping net attached to the metal sheet, and the metal sheet has an opening, and the first damping sheet covers upon the opening.”
The Xiao reference depicts the metal sheet of cover 4 as having an opening. Xiao at FIGs.1, 2. Xiao does not describe covering the opening with a damping sheet. The prior art describes and suggests adding damping nets over openings in a speaker, particularly openings in a top metal sheet, to control resonance frequencies. See Fukuyama at ¶¶ 3, 34, 35, 36, FIG.1(a). Accordingly, it would have been obvious for one of ordinary skill in the art to similarly add a damping net/cloth to control resonance in Xiao’s speaker. For the foregoing reasons, the combination of the Xiao, Zhang, Zimmer, Fukuyama and Salvatti references makes obvious all limitations of the claim.
Claim 6 depends on claim 2 and further requires the following:
“wherein the upper cover further comprises a first damping net attached to the metal sheet, and the metal sheet has an opening, and the first damping sheet covers upon the opening.”
The Xiao reference depicts the metal sheet of cover 4 as having an opening. Xiao at FIGs.1, 2. Xiao does not describe covering the opening with a See Fukuyama at ¶¶ 3, 34, 35, 36, FIG.1(a). Accordingly, it would have been obvious for one of ordinary skill in the art to similarly add a damping net/cloth to control resonance in Xiao’s speaker. For the foregoing reasons, the combination of the Xiao, Zhang, Zimmer, Fukuyama and Salvatti references makes obvious all limitations of the claim.
Claim 8 depends on claim 2 and further requires the following:
“wherein the magnetic circuit system comprises a magnet conductive plate attached to the main magnet and an upper plate positioned above the auxiliary magnet.”
The Xiao reference describes magnetic circuit 2 as comprising a yoke base plate 21, a main magnet 221, a magnet conductive plate 231 on top of main magnet 221, auxiliary magnets 222 flanking both sides of main magnet 221 and upper plates on top of auxiliary magnets 222. Xiao at ¶¶ 18–24, FIGs.2, 4. There is a magnetic gap formed between main magnet and auxiliary magnets 222 that receives voice coil 12. Id. Yoke base plate 21 includes leaking holes corresponding to the magnet gap. Id. Xiao does not describe covering the opening with a damping sheet. The prior art describes and suggests adding damping nets over speaker openings to control resonance frequencies. See Fukuyama at ¶¶ 3, 34, 35, 36, FIG.1(a). Accordingly, it would have been obvious for one of ordinary skill in the art to similarly add a damping net/cloth to control resonance in Xiao’s speaker. For 
Claim 9 depends on claim 1 and further requires the following:
 “wherein 
The Xiao reference describes a diaphragm 11 sandwiched at its edge between cover 4 and frame 3. Xiao at ¶ 17, FIGs.2, 7. Xiao does not describe installing a washer in frame 3. The use of a gasket/washer 24 to adjust the vibration space between the bottom of a diaphragm and a magnetic circuit is a known and readily applied technique. See Li at ¶ 20, FIGs.2, 3. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of the invention to similarly use a washer to adjust the spacing between Xiao’s diaphragm 11, magnetic circuit 2 and frame 3. For the foregoing reasons, the combination of the Xiao, Zhang, Zimmer, Fukuyama, Salvatti and Li references makes obvious all limitations of the claim.
Claim 10 depends on claim 2 and further requires the following:
“wherein 
The Xiao reference describes a diaphragm 11 sandwiched at its edge between cover 4 and frame 3. Xiao at ¶ 17, FIGs.2, 7. Xiao does not describe installing a washer in frame 3. The use of a gasket/washer 24 to adjust the vibration space between the bottom of a diaphragm and a magnetic circuit is See Li at ¶ 20, FIGs.2, 3. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of the invention to similarly use a washer to adjust the spacing between Xiao’s diaphragm 11, magnetic circuit 2 and frame 3. For the foregoing reasons, the combination of the Xiao, Zhang, Zimmer, Fukuyama, Salvatti and Li references makes obvious all limitations of the claim.
Claim 11 depends on claim 1 and further requires the following:
“wherein the yoke comprises a first surface away from the vibration system, the first surface further recesses towards the direction close to the vibration system to from a groove, and the second damping net is received in the groove.”
The Fukuyama reference depicts how to fix a damping cloth 10a/24b to a loudspeaker element 10. Fukuyama at ¶¶ 3, 34, FIGs.1(a), 12. Fukuyama describes forming a groove in an outward facing surface, with the groove formed in the shape and approximate size of the cloth to accommodate the cloth. This would have reasonably suggested similarly forming a groove in the bottom side Xiao’s yoke 21 to cover the yoke’s leaking holes. For the foregoing reasons, the combination of the Xiao, Zhang, Zimmer, Fukuyama and Salvatti references makes obvious all limitations of the claim.
Summary
Claims 1–6 and 8–11 are rejected under 35 U.S.C. § 103 for being obvious. In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 
Written Description Issues
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Additionally, 35 U.S.C. § 132(a) states the following:
(a) Whenever, on examination, any claim for a patent is rejected, or any objection or requirement made, the Director shall notify the applicant thereof, stating the reasons for such rejection, or objection or requirement, together with such information and references as may be useful in judging of the propriety of continuing the prosecution of his application; and if after receiving such notice, the applicant persists in his claim for a patent, with or without amendment, the application shall be reexamined. No amendment shall introduce new matter into the disclosure of the invention.
The amendment filed 31 March 2021 is objected to under 35 U.S.C. § 132(a) because it introduces new matter into the disclosure. Section 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The added material which is not supported by the original disclosure is as follows:
“When the voice coil 31 is bonded to the diaphragm 32, and the first part 311 and the second part 312 of the voice coil 31 meet the above width relationship, excess glue can be stored between the diaphragm 32 and the first part 311. However, during processing, it is inevitable that glue will overflow along the 
This is new matter since it specifies a design constraint and purpose for adding annular step 231a to surface 231. Specifically, forming annular step 231a to avoid a collision materially affects the size and shape of the annular step. The amendment accordingly is not simply a rephrasing, correction of obvious error or description of an inherent function. See MPEP §§ 608.04, 2163.07(a). It is new matter. Applicant is required to cancel the new matter in the reply to this Office Action.
Additionally, because this amendment impacts the scope of the claims, the claims lack written description support as of the date this Application was filed. See MPEP § 608.04. Claims 1–6 and 8–11 are therefore rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
Response to Applicant’s Arguments
Applicant’s Reply at 7 (31 March 2021) includes claim amendments, amendments to the Specification (¶ 13) and comments concerning the art 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER F BRINEY III whose telephone number is (571)272-7513. The examiner can normally be reached on M-F 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571)272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/Walter F Briney III/

Walter F Briney IIIPrimary ExaminerArt Unit 2655

5/21/2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant has again amended the Specification to specify a purpose for the annular step 231a—to avoid collisions with voice coil 32 and plate 23 when an adhesive overflow inadvertently widens voice coil 32. Because this addition affects the scope of the claims, it is new matter that cannot be relied on to negate the obviousness of the claims at the time this Application was filed.